     Case 2:15-cv-02463-MCE-GGH Document 30 Filed 02/03/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEITH UNDRAY FORD,                                   No. 2:15-cv-02463 MCE GGH P
12                        Petitioner,
13            v.                                           ORDER
14    SUZANNE M. PEERY,
15                        Respondent.
16

17           Parties are ordered to file a joint status report when all appellate proceedings before the Ninth

18   Circuit Court of Appeals are finalized. Parties shall also inform the court the result of such

19   proceedings and whether the initial remand order by the Ninth Circuit Court of Appeals for a new trial

20   remains in effect.

21   IT IS SO ORDERED.

22   Dated: February 3, 2021
                                                  /s/ Gregory G. Hollows
23                                        UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                          1
